07/20/2020
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                           Assigned on Briefs May 5, 2020

                  KENDALL JOY v. STATE OF TENNESSEE

                 Appeal from the Criminal Court for Shelby County
                Nos. 92-04889, 92-04890, 93-10612, 93-10613, 93-01614
                             Carolyn W. Blackett, Judge
                       ___________________________________

                          No. W2019-01437-CCA-R3-ECN
                       ___________________________________

Petitioner, Kendall Joy, appeals the denial of his petition for a writ of error coram nobis
in which he alleged that his guilty plea was not knowingly, voluntarily, and intelligently
entered. After thoroughly reviewing the record and applicable authorities, we affirm the
judgment of the error coram nobis court.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

THOMAS T. WOODALL, J., delivered the opinion of the court, in which ALAN E. GLENN
and D. KELLY THOMAS, JR., JJ., joined.

Kendall Joy, Yazoo City, Mississippi, Pro Se.

Herbert H. Slatery III, Attorney General and Reporter; Katherine K. Decker, Assistant
Attorney General; Amy P. Weirich, District Attorney General; and Leslie Byrd, Assistant
District Attorney General, for the appellee, State of Tennessee.

                                       OPINION

Procedural History

       On December 16, 1993, Petitioner was indicted by a Shelby County grand jury on
one count of aggravated assault. On May 13, 1994, Petitioner pleaded guilty to the
offense, along with other offenses which are not the subject of this appeal, and was
sentenced to four years to be served on probation.

        On July 10, 2019, Petitioner filed an untimely petition for writ of error coram
nobis claiming that his guilty plea had not been entered into knowingly, voluntarily or
intelligently and was therefore unconstitutional. He asserted that he was not apprised of
the elements of the offense or any supporting facts at the guilty plea submission hearing.
Petitioner claimed that he learned of the unconstitutionality of his guilty plea in June
2015 when he was sentenced for an offense in federal court. Petitioner further claimed
that he was continuing to suffer prejudice from his plea because his state conviction was
being used to enhance the federal sentence that he was still serving.

       The coram nobis court dismissed the petition for writ of error coram nobis finding
that the petition did not state a colorable claim and that the issues had been “waived
and/or previously determined.”

       Analysis

       On appeal, Petitioner argues that error coram nobis court improperly dismissed his
petition for writ of error coram nobis attacking the constitutionality of his guilty plea.

       A writ of error coram nobis is a very limited remedy which allows a petitioner the
opportunity to present newly discovered evidence “which may have resulted in a different
verdict if heard by the jury at trial.” Workman v. State, 41 S.W.3d 100, 103 (Tenn.
2001); see also State v. Mixon, 983 S.W.2d 661 (Tenn. 1999). The remedy is limited “to
matters that were not and could not be litigated on the trial of the case, on a motion for
new trial, on appeal in the nature of a writ of error, on writ of error, or in a habeas
proceeding.” T.C.A. § 40-26-105.

       We conclude that the error coram nobis court properly dismissed the petition for
writ of error coram nobis on its face without an evidentiary hearing. “[T]he coram nobis
statute is not available as a procedural mechanism for collaterally attacking a guilty
plea.” Frazier v. State, 495 S.W.3d 246, 253 (Tenn. 2016). Accordingly, the trial court
properly dismissed the Petitioner’s coram nobis petition in which the Petitioner sought to
collaterally attack his guilty plea.

                                    CONCLUSION

        Accordingly, the judgment of the error coram nobis court is affirmed.


                                  ____________________________________________
                                  THOMAS T. WOODALL, JUDGE




                                          -2-